Name: Commission Regulation (EEC) No 717/85 of 19 March 1985 on the classification of goods falling within subheading 17.04 D I of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  agri-foodstuffs
 Date Published: nan

 Avis juridique important|31985R0717Commission Regulation (EEC) No 717/85 of 19 March 1985 on the classification of goods falling within subheading 17.04 D I of the Common Customs Tariff Official Journal L 078 , 21/03/1985 P. 0013 - 0013 Finnish special edition: Chapter 2 Volume 4 P. 0057 Spanish special edition: Chapter 02 Volume 13 P. 0101 Swedish special edition: Chapter 2 Volume 4 P. 0057 Portuguese special edition Chapter 02 Volume 13 P. 0101 *****COMMISSION REGULATION (EEC) No 717/85 of 19 March 1985 on the classification of goods falling within subheading 17.04 D I of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by Regulation (EEC) No 2055/84 (2), and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the Common Customs Tariff Nomenclature, measures must be taken concerning the classification of cough and throat-irritation pastilles having the following composition (percentage by weight): - sucrose, glucose and caramel: 99,5, - camphor: 0,007, - menthol: 0,207, - eucalyptol: 0,069, - Balsam Tolu: 0,003, - thymol: 0,069, - benzyl alcohol: 0,138; Whereas heading No 17.04 of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3), as last amended by Regulation (EEC) No 483/85 (4), refers to sugar confectionery, not containing cocoa; whereas heading No 30.03 refers to medicaments (including veterinary medicaments); Whereas the product in question contained flavouring agents which may also have medicinal properties but owing to the low proportions in which these agents are present the provisions of Note 1 to Chapter 30 are not complied with; whereas heading No 30.03 therefore is not applicable; Whereas this product has the characteristics of sugar confectionery, not containing cocoa and must therefore be classified in this heading, whereas, within this subheading 17.04 D I should be chosen; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 Cough and throat-irritation pastilles having the following composition (percentage by weight): - sucrose, glucose and caramel: 99,5, - camphor: 0,007, - menthol: 0,207, - eucalyptol: 0,069, - Balsam Tolu: 0,003, - thymol: 0,069, - benzyl alcohol: 0,138, shall be classified in the Common Customs Tariff under subheading: 17.04 Sugar confectionery, not containing cocoa: D. Other: I. Containing no milkfats or containing less than 1,5 % by weight of such fats. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 1985. For the Commission COCKFIELD Vice-President (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 191, 19. 7. 1984, p. 1. (3) OJ No L 172, 22. 7. 1968, p. 1. (4) OJ No L 59, 27. 2. 1985, p. 14.